13‐3484‐cr 
United States v. Parker                                                                                          


                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                                                                   
                                        SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND 
IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS 
COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
 
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 7th day of July, two thousand fourteen. 
 
PRESENT:  GUIDO CALABRESI, 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                                                   
UNITED STATES OF AMERICA, 
                                         Appellee, 
 
                                         v.                                                13‐3484‐cr 
                                                                                       
MALCOLM PARKER, 
                                         Defendant‐Appellant. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 Michael P. Drescher, Paul J. Van de Graaf, 
                                                              Assistant United States Attorneys, for Tristram 
                                                              J. Coffin, United States Attorney for the District 
                                                              of Vermont, Burlington, Vermont. 
 
FOR DEFENDANT‐APPELLANT:                   John L. Pacht, Emily Bayer‐Pacht, Hoff Curtis, 
                                           P.C., Burlington, Vermont.  
 
                Appeal from the United States District Court for the District of Vermont 

(Reiss, Ch. J.). 

                UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND 

DECREED that the judgment is AFFIRMED. 

                Defendant‐appellant Malcolm Parker appeals from an amended judgment 

entered on October 8, 2013 in the United States District Court for the District of 

Vermont following his plea of guilty to one count of conspiracy to commit wire fraud, 

in violation of 18 U.S.C. § 371, and one count of filing a false tax document, in violation 

of 26 U.S.C. § 7207.  

                The district court determined that Parkerʹs Criminal History Category was 

I and his total offense level was 29.  Parkerʹs Guidelines range would have been 87 to 

108 months, but the crimes in question carried a statutory maximum of 72 monthsʹ 

imprisonment.  Hence, the Guidelineʹs sentence was 72 months, and, after granting the 

Governmentʹs § 5K1.1 motion, the district court sentenced Parker principally to 55 

monthsʹ imprisonment.  

                On appeal, Parker challenges his sentence on both procedural and 

substantive grounds.  We assume the partiesʹ familiarity with the underlying facts, the 

procedural history of the case, and the issues on appeal.   

                 

                                            -2-
A.   Procedural Reasonableness 

              A district court procedurally errs when it does not consider the factors 

outlined in 18 U.S.C. § 3553(a) or ʺrests its sentence on a clearly erroneous finding of 

fact.ʺ  United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (en banc).  Unless the 

record suggests otherwise, however, ʺwe presume . . . that a sentencing judge has 

faithfully discharged her duty to consider the statutory factors.ʺ  United States v. 

Fernandez, 443 F.3d 19, 30 (2d Cir. 2006).  

              Here, Parker argues that the district court erred in its consideration of the 

specific deterrence factor under 18 U.S.C. § 3553(a)(2)(C) when it found he was likely to 

reoffend.  He argues that the court improperly found that he was a risk to the public 

because he had delusional beliefs that might cause him to reoffend.  We conclude, 

however, that the district court acted well within its discretion in considering the need 

to protect the public.  At the sentencing, the district court voiced its concerns that Parker 

still wanted to make the film that had been the centerpiece of his fraudulent investment 

scheme.  The district court pointed to Parkerʹs testimony and a letter he submitted to the 

court which stated, ʺI still believe in the fundamental power that drew so many of us to 

this project in the first place,ʺ and ʺ[i]f allowed by the federal court and the bankruptcy 

court, I still very much want to complete the Birth of Innocence film.ʺ  The district court 

also noted that Parker continued with the scheme even after being told by the State of 

Vermont to stop soliciting funds, and went so far as to ask his victims to backdate 


                                               -3-
checks so they appeared to have been written before the warnings were issued.  Thus, 

we conclude that the district courtʹs concern about protecting the public was entirely 

reasonable.      

B.     Substantive Reasonableness                         

               A sentence imposed by the district court is substantively unreasonable 

only if it ʺcannot be located within the range of permissible decisions.ʺ  Cavera, 550 F.3d 

at 189 (internal quotation marks omitted).  Accordingly, we will set aside sentencing 

decisions only in ʺexceptional cases,ʺ as we will not substitute our judgment for that of 

the district court.  Id.; see also Fernandez, 443 F.3d at 27. 

               Parker argues that his sentence was substantively unreasonable because 

the district court failed to properly credit the significance of his cooperation.  He notes 

that the government recommended a more substantial reduction than the district court 

allowed.  His arguments fail.   

               The district courtʹs decision to downwardly depart a total of 17 months 

from the Guideline sentence of 72 months was reasonable.  In considering the 

significance and usefulness of the defendantʹs assistance, including the ʺtruthfulness, 

completeness and reliabilityʺ of the information he provided, the district court 

expressed reservations about how helpful his cooperation had been to law enforcement, 

how truthful a witness he was at a co‐defendantʹs sentencing hearing, and how effective 

a witness he would have been at trial.    


                                                  -4-
              In light of all the circumstances presented, we conclude that the district 

courtʹs sentence was substantively reasonable.   

              We have considered Parkerʹs remaining arguments and conclude they are 

without merit.  For the foregoing reasons, we AFFIRM the judgment of the district 

court. 

                                           
                                          FOR THE COURT: 
                                          Catherine O’Hagan Wolfe, Clerk 




                                           -5-